Citation Nr: 1235888	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-10 099A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Whether an adequate notice of disagreement with a November 2005 rating decision, which denied entitlement to service connection for posttraumatic stress disorder (PTSD), hypertension, frostbite of both feet, and loss of the right kidney; was timely filed.  


REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that an October 2006 notice of disagreement was inadequate and asking for clarification 

A VA Form 9 Substantive Appeal (Form 9) with the date of receipt by the RO is not of record.  However, in August 2012, the Veteran's representative faxed a copy of a VA Form 9 Substantive Appeal dated by the Veteran's representative in April 2008 along with a delivery confirmation slip from the United States Post Office.  The issue was certified to the Board in August 2012.  As such, the Board has jurisdiction.  38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal); cf. Ortiz v. Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a jurisdictional requirement and jurisdiction may vest where an RO has taken actions to indicate that an issue is on appeal).

In June 2011, the Veteran submitted claims for service connection for posttraumatic stress disorder, anxiety, depression, traumatic brain injury, face burns, and loss of memory.  The RO has begun the adjudication of these claims, but has not yet issued a decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An adequate notice of disagreement with the November 2005 rating decision was not submitted.  

CONCLUSION OF LAW

The criteria for an adequate notice of disagreement with the November 2005 rating decision have not been met.  38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. 
§§ 19.26, 20.200, 20.201, 20.300, 20.301, 20.302 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue decided herein, the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply, as the issue is decided as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

Appellate review is initiated by the timely filing of a notice of disagreement, and is completed by the timely filing of a substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  

In general, a claimant has one year after the mailing of an adverse decision in which to submit a notice of disagreement.  38 U.S.C.A. § 7105(b).

If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified. For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the notice of disagreement must make that clear.  38 C.F.R. § 20.201.

If within one year after mailing an adverse decision, the agency of original jurisdiction (AOJ) receives a written communication expressing dissatisfaction or disagreement with the adverse decision, but the AOJ cannot identify which denied claims the claimant wants to appeal, then the AOJ will contact the claimant to request clarification of the claimant's intent.  38 C.F.R. § 19.26(b).

The claimant must respond to the AOJ's request for clarification within the latter of 60 days after the request or the remainder of the one year period of mailing of notice of the adverse decision being appealed.  38 C.F.R. § 19.26(c)(1).  If the claimant fails to provide a timely response, the previous communication for which clarification was sought, will not be considered a notice of disagreement.

In November 2005 the RO issued a rating decision that denied entitlement to service connection for posttraumatic stress disorder, hypertension, frostbite of both feet, and loss of the right kidney.  The Veteran was notified of the rating decision by a letter issued that same month.  

In an October 2006 letter, the Veteran's representative wrote that "Pursuant to 38 U.S.C.A. § 7105(d)(1), the veteran herewith expresses disagreement with the decision dated, November 15, 2005."

In a March 2007 letter, the RO advised the Veteran and his representative that the October 2006 letter did not meet the criteria for a timely notice of disagreement as it did not specify the issues adjudicated in the November 2005 rating decision with which the Veteran disagreed.  

The letter advised that the attached Statement in Support of the Claim should be returned with clarification regarding what issues he intended to appeal within 60 days from the date of the March 2007 letter, as the appeal period for the November 2005 rating decision had expired. 

No communication was received from the Veteran or his representative until October 2007, when the representative disagreed with the March 2007 determination that the October 2006 notice of disagreement was inadequate.  

The pertinent facts are not in dispute.  The Veteran submitted an October 2006 statement purporting to disagree with a rating decision that adjudicated multiple issues, but the Veteran's communication did not specify the issues with which he disagreed.  In accordance with applicable regulations, the RO sought clarification and in accordance with the regulation when no timely response was received it determined that an adequate and timely appeal had not been received.

The October 2006 letter did not meet the requirements of 38 C.F.R. § 20.201 for an adequate notice of disagreement.  The Veteran and his representative were properly advised of this and did not timely respond.  Indeed, as of the date of this decision, they have not clarified the issues they intended to appeal.

Under the circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim must be denied based on the fact that a timely notice of disagreement with the November 2005 rating decision was not filed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An adequate notice of disagreement with the November 2005 rating decision was not timely filed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


